DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 6, of an electronic paper display wherein “the processing circuit further drives, according to the first touch track (L2) and a previous touch track (L1), the electronic paper display to display a predicted track (LA) having a third color, the processing circuit further determines that a second touch track (L3) is different from the predicted track when the second touch track and the predicted touch track have no overlapping part, wherein the second touch track is between the first touch coordinate (P2) and a second touch coordinate (P3) of a next touch (Fig. 6)” is not found in the prior art along with the rest of the limitations of claims 1 and 6.
The closest in the art is Motoi (US 20140118295 A1).
Motoi teaches an electronic paper display wherein there are present different line segments of different colors for predicted and actual touch patterns (Fig. 6, [0052]-[0053]), but does not teach the claimed method of determining when the touch track is different on the basis of the position of the second touch track relative to the first and second touch coordinates.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER D MCLOONE/Primary Examiner, Art Unit 2692